DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 38 is objected to because of the following informalities: “the a fastener” in the 4th line should be "the fastener".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-33 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 21 recites the limitation “wherein heat generated by the power supply is configured to dissipate from the power supply into the heat shield, the heat shield configured to conduct heat away from the handle into the fastener, the heat passing from the fastener into the thermally conductive mounting clamp”. The underlined section only indicates that the heat 	“wherein heat generated by the power supply [and into the handle, the heat shield [and from the power supply into the fastener, then the heat passing from the fastener into the thermally conductive mounting clamp”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
US Patent 10,034,975:
1. A medical device comprising: 

a housing comprising a handle, the handle defined at least partially by a horizontally elongated recess formed in an outer surface of the housing adjacent a top of the housing; 

a power supply disposed within the housing; 

a thermally conductive mounting clamp attached to the outer surface of the housing at a location remote from the handle recess; 

a heat shield disposed within the housing adjacent to the power supply, the heat shield disposed against at least one interior surface of the handle; and 

at least one fastener passing through at least one opening in the housing and in thermally conductive contact with the thermally conductive mounting clamp, 

wherein heat generated by the power supply is configured to dissipate from the power supply into the heat shield, 

the heat shield configured to conduct heat away from the handle into the at least one fastener, 

the heat passing from the at least one fastener into the thermally conductive mounting clamp. 


Current Application:21. A medical device comprising: 

a housing comprising a handle; 




a power supply disposed within the housing, 





the power supply adjacent to a heat shield, the heat shield disposed within the housing; 



a fastener passing through an opening in the housing, the fastener in thermally conductive contact with a thermally conductive mounting clamp, 

wherein heat generated by the power supply is configured to dissipate from the power supply into the heat shield, 

the heat shield configured to conduct heat away from the handle into the fastener, 

the heat passing from the fastener into the thermally conductive mounting clamp.

The medical device of claim 1 further comprising an infusion pump supported by the housing. 

22. The medical device of Claim 21, further comprising an infusion pump supported by the housing.  

3. The medical device of claim 1 wherein the heat shield is disposed apart from the power supply within the housing,

and the heat generated by the power supply is configured to dissipate from the power supply to the heat shield through at least one of convection or radiation and from the heat shield, through the at least one fastener, and into the thermally conductive mounting clamp through conduction.

24. The medical device of Claim 21, wherein the heat shield is disposed apart from the power supply within the housing,

and the heat generated by the power supply is configured to dissipate from the power supply to the heat shield through convection or radiation and from the heat shield, through the fastener, and into the thermally conductive mounting clamp through conduction.

5. The medical device of claim 1 wherein the heat shield comprises a U-shape. 

26. The medical device of Claim 21 wherein the heat shield comprises a curved U-shape. 

6. The medical device of claim 1 wherein the heat shield is disposed against multiple interior surfaces of the handle. 

27. The medical device of Claim 21 wherein the heat shield is positioned against multiple interior surfaces of the handle.
The medical device of claim 1 further comprising an electrically insulating, thermally conductive bracket disposed against the heat shield within the housing,

wherein heat generated by the power supply is configured to dissipate from the power supply, through the heat shield, through the electrically insulating, thermally conductive bracket, through the at least one fastener, and into the thermally conductive mounting clamp. 

28. The medical device of Claim 21 further comprising an electrically insulating, thermally conductive bracket disposed against the heat shield within the housing, 

wherein heat generated by the power supply is configured to dissipate from the power supply, through the heat shield, through the electrically insulating, thermally conductive bracket, through the fastener, and into the thermally conductive mounting clamp. 

15. A method of dissipating heat in a medical device comprising: 

dissipating heat from a power supply within a housing into a heat shield disposed within the housing adjacent to the power supply, the heat shield positioned against at least one interior surface of a handle of the housing, 

the heat passing from the heat shield away from the handle and into at least one fastener, 

the at least one fastener passing through at least one opening in the housing and in thermally conductive contact with a thermally conductive mounting clamp, 
the heat passing into the thermally conductive mounting clamp.
A method of dissipating heat in a medical device, comprising: 

dissipating heat from a power supply within a housing into a heat shield adjacent a handle,





the heat passing from the heat shield into a fastener, 


the fastener passing through an opening in the housing and in thermally conductive contact with a thermally conductive mounting clamp, 
the heat passing into the thermally conductive mounting clamp.

The method of claim 15 further comprising the power supply powering an infusion pump supported by the housing. 

35. The method of Claim 34, further comprising the power supply powering an infusion pump supported by the housing.  



17. The method of claim 15 further comprising the heat generated by the power supply dissipating from the power supply to the heat shield through at least one of convection or radiation and from the heat shield, through the at least one fastener, and into the thermally conductive mounting clamp through conduction.
   
36. The method of Claim 34, further comprising the heat generated by the power supply dissipating from the power supply to the heat shield through at least one of convection or radiation and from the heat shield, through the fastener, and into the thermally conductive mounting clamp through conduction.

The method of claim 15 wherein the heat shield is disposed against multiple interior surfaces of the handle. 

37. The method of Claim 34, wherein the heat shield is disposed against multiple interior surfaces of the handle.  

19. The method of claim 15 further comprising the heat generated by the power supply dissipating from the power supply, through the heat shield, through an electrically insulating, thermally conductive bracket disposed against the heat shield within the housing, through the at least one fastener, and into the thermally conductive mounting clamp. 

38. The method of Claim 34, further comprising the heat generated by the power supply dissipating from the power supply, through the heat shield, through an electrically insulating, thermally conductive bracket disposed against the heat shield within the housing, through the a fastener, and into the thermally conductive mounting clamp.  



Claims 21, 22, 24, 26-28 is rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 1-3, 5-7 of the US Patent # 10,034,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7 of the Reference Patent anticipate claims 21, 22, 24, 26-28 of the instant application.
Claims 34-38 are rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 15-19 of the US Patent # 10,034,975. Although claims 15-19 of the Reference Application anticipate claims 34-38 of the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radgowski (US 2007/0233003). Re claim 34:	Radgowski discloses a method of dissipating heat in a medical device (12 in fig. 1; para. 0054), comprising: 	dissipating heat from a power supply (384 in fig. 15; para. 0087) within a housing (14 in fig. 1, 2; para. 0054) into a heat shield (heat shield 371 in fig. 15; para. 0088) adjacent a handle (260 combined with 270 in fig. 15-17 discloses the handle; para. 0075), the heat passing from the heat shield into a fastener (heat passes from heat shield 371 into fastener 370 in fig. 15), the fastener passing through an opening in the housing (fasteners 370 passes through the openings of 261 in fig. 15) and in thermally conductive contact with a thermally conductive mounting clamp (370 is in thermally conductive contact with clamp 351 since they are both metal according to para. 0088), the heat passing into the thermally conductive mounting clamp (the heat passes into clamp 351 because 351 acts as a heat sink for power supply 384 according to para. 0088).
Re claim 35:	Radgowski discloses further comprising the power supply (384 in fig. 15; para. 0087) powering (para. 0003) an infusion pump (16 in fig. 1, 2, 2B; para. 0003, 0056, 0057) supported by the housing (14 in fig. 1, 2; para. 0054).
Re claim 36:	Radgowski discloses further comprising the heat generated by the power supply dissipating from the power supply to the heat shield through at least one of convection or radiation and from the heat shield, through the fastener, and into the thermally conductive mounting clamp through conduction (clamp 351 acts as a heat sink for power supply 384 through screw 377 according to para. 0088, therefore heat dissipates from power supply 384, through screw 377, through heat shield 371, through the fastener 370, and into clamp 351, through conduction since these components are heat conductive). 
Re claim 37:	Radgowski discloses wherein the heat shield is disposed against multiple interior surfaces of the handle (371 is disposed against 261 and 262 of the handle in fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Radgowski (US 2007/0233003).
Re claim 39:
	Radgowski discloses wherein the heat shield comprises a curved, U- shape.	It would have been an obvious matter of design choice to have a particular shape e.g. wherein the heat shield has a curved, U-shape in order to wrap around and be in direct contact with the power supply to increase heat dissipation since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F. 2d 669, 149 USPQ (CCPA 1966).
Allowable Subject Matter

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to Applicant overcoming the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 38 (“further comprising the heat generated by the power supply dissipating from the power supply, through the heat shield, through an electrically insulating, thermally conductive bracket disposed against the heat shield within the housing, through the a fastener, and into the thermally conductive mounting clamp”) in combination with all of the limitations of claim 34, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Claims 21-33 are allowed, subject to Applicant overcoming the double patenting rejection and the 112 2nd paragraph rejection above. 
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 21 (“a fastener passing through an opening in the housing, the fastener in thermally conductive contact with a thermally conductive mounting clamp, wherein heat generated by the power supply is configured to dissipate from the power supply into the heat shield, the heat shield configured to conduct heat away from the handle into the fastener, the heat passing from the fastener into the thermally conductive mounting clamp”) are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,782,805 – is considered pertinent because this application describes an infusion pump secured to a main body and adapted to receive an IV tube. It also has a microprocessor in the main body.
US 5,395,320 – is considered pertinent because this application describes an infusion pump with a variable speed motor, keyboard, microprocessor and motor controller. 
US 3,901,231 – is considered pertinent because this application describes an infusion pump for delivering IV fluid with an accurately controller delivery rate. 
US 5,616,124 – is considered pertinent because this application describes an infusion pump having control components responsive to a sensor. 
US 3,985,133 – is considered pertinent because this application describes a volumetric infusion pump for IV fluid administration with a fluid container for pumping the fluid at a controlled rate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835
May 4, 2021

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835